Case 1:10-cr-00184-WES-PAS Document 512 Filed 07/29/19 Page 1 of 2 PagelD #: 5074

Distt oe “eh © de \ s\ancd

Case. Wo. 10- 184-5

 

 

_\ose AM bal Sankiego \ Appell”

I.
\ Jared ortles . Appellee

 

Neokice & gees By DSEAAET Mose I. Senticge

 

AM ppe\| al _\ose NN 4 Seok ace rerelby Sles \ni 3
molice. f eepec\ pYrs aay redroac\ine laud or
Ahe 3. Gh in United States v. Denis Cai),

\ssue3 proGered :

\). Unetke- Appell ant \3 erttled tor Ne
or “ve, Coonicor cand sestence, for
8 USA qa4ce) edone & Niclence. wa \gat™
oF ae SUpTEME Couets TeceSy SYEIG Try “
- Cowen) ~

 

 
Case 1:10-cr-00184-WES-PAS Document 512 Filed 07/29/19 Page 2 of 2 PagelD #: 5075

Sankeade Vv OS

«z

Case ao. ViIO-ce. 184-3

9

wrkerpréteion wh Osited shates ve Dent (2019)(18-431)
fa Cacensiytuk oneal statatar, Naqueness
Under Clain esror Tenieud.

 Respectiall Submitted,
is dey 7/28 O'S
Wale)

— 2 v Jo

Cater e Denice.

\ depose onder penclhy oF Pe 28 OSC 1146
“Yet con copy WIS deposited Wet Prison ofncals ~te :
OW). ClecK of Cover, U.S Oishier Cover, One

Exdrenge Verrace, Rovidence RE. oago3

    
    

—L

2d). YL), AtYyorney's ofice. , 50 Kennedy Plaza HN Sy,
Providence RE. Caqod .

Ths pe UA DONE,
a “2k

 
